DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed with the submission noted above. As directed by the amendment, claims 1, 6, 10 and 15 have been amended. Claims 1-20 remain pending.
Claim Objections
Claim 15 objected to because of the following informalities:  the recitation in line 1, “…wherein the ratio …” lacks proper antecedence basis, however, it is clear that Applicant intended to amend this recitation to “… wherein the degree of admixing …” consistent with amendments made to the claims in the same response.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-12, 14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by  Martin et al., "Motion detection and temporal filtering on bandpass images using multiple prior images" hereinafter “Martin” – cited by Applicant (reference to translated document).
Regarding claim 1, Martin discloses a method for denoising a plurality of time series images of a moved structure for a medical device ([Title] page 1, 5th paragraph), the method comprising: 
detecting, by a movement detector, the moved structure (page 1, 3rd paragraph “… motion detection is often based on differences in grayscale values between pixels of the current image n and the preceding, already filtered image n-1” in page 2, at #3 -  a movement detector is necessarily present); 
rd paragraph “ …The greater the difference, the greater is the probability of a moving object” and page 2 at #4, “… minimum of the absolute grayscale value difference… ” is measure of similarity, i.e., least difference), each of the two images representing a same section of the moved structure, wherein the two images originate from two different time series images of the plurality of time series images (page 1, 5th paragraph images n-1, n-2, n-3 and page 2 at #3); [and]
calculating a degree of admixing of spatial denoising in relation to temporal denoising using the measurement of similarity (page 2 at #5 “calculation of the motion of probability (e.g. as in Figure 2)”, motion probability “α” or “a” reads on a degree of admixing based on teachings in  page 1, 3rd paragraph “This describes a soft transition between noise and motion and is used to control the strength of the temporal filtering”,– motion probability (degree of admixing) is used to add-mix spatial denoising “Sn” and temporal denoising                         
                            
                                
                                    S
                                
                                
                                    f
                                    i
                                    l
                                    t
                                    e
                                    r
                                    e
                                    d
                                
                                
                                    (
                                    n
                                    -
                                    1
                                    )
                                
                            
                        
                     in the formula in page 1, 3rd paragraph and in page 2 at #6 by controlling strength of temporal filtering. 
Regarding claim 10, Martins discloses a method as discussed in claim 1, the method of Martins is performed by an angiography system (page 1, first paragraph) that is an apparatus for denoising images of a moved structure for a medical device, the angiography system includes the method in Figure 1: flowchart in page 3, which performs movement detection hence a movement detector, the movement detector detects the moved structure (see detection step in claim 1), obtains a measurement of similarity (see obtaining step in claim 1) and defines a degree of admixing (calculation step in claim 1). Accordingly, claim 10 is anticipated by Martin, citations and discussion 
Regarding claims 2 and 11, see page 2 at #1 decomposition (i.e., segmentation) of the images into 4 bandpasses and prefiltering of the bandpasses;
 Regarding claims 3, 12 and 19: as to claims 3 and 12, see page 2 at “1” Laplacian pyramid decomposition, as such the segmentation can be described as a Laplace segmentation; and as to claim 19, see page 1, 5th paragraph and page 2 at #3-#4, grayscale value differences of bandpasses of current image “n” with respective bandpasses of preceding images n-1, n-2 and n-3, a comparison is made in page 2 at #3-#4 to obtain the minimum of the absolute grayscale value differences.
Regarding claims 5 and 14, see page 1, 5th paragraph and page 2 at #3-#4, grayscale value differences of bandpasses of current image “n” with respective bandpasses of preceding images n-1, n-2 and n-3, a comparison is made in page 2 at #3-#4 to obtain the minimum of the absolute grayscale value differences.
Regarding claim 7 and 16, see page 1, 5th paragraph, grayscale value differences of bandpasses of current image “n” with respective bandpasses of preceding images n-1, n-2 and n-3 which are represented in page 2 at #3-#4, as per page 2 at #1 and Fig. 2, the bandpasses that are compared include low pass.
Regarding claim 9 and 18, Martin discloses in page 1, 1st paragraph x-ray images, the medical device that acquires the x-ray images is an x-ray device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 3 and 12  above, and further in view of Hensel et al., “Noise Reduction with Edge Preservation by Multiscale Analysis of Medical X-Ray Image Sequences”, hereinafter “Hensel”.
Regarding claims 4 and 13, Martin discloses the invention of claims 4 and 13 substantially as claimed as discussed in claims 3 and 12 above, but does not explicitly disclose wherein the segmenting uses an edge preserving kernel. However, Hensel discloses noise reduction with edge preservation in the same filed of endeavor, for x-ray image sequences using products of Laplacian pyramid coefficients, so as preserve fine structures and generate a more stable image impression ([abstract] page 55). Since Martin is concerned with improving image quality, and Hensel teaches edge preservation generates a more stable image impression, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified segmenting in the method and device of Martin to include edge preservation as taught by Hensel, for further noise reduction to preserve fine structures and generate more stable images.
Regarding claim 20, Martin in view of Hensel discloses the method of claim 20 substantially as claimed and discussed in claim 4 above, Martin further discloses in page 1, 5th paragraph and page 2 at #3-#4, grayscale value differences of bandpasses of current image “n” with respective bandpasses of preceding images n-1, n-2 and n-3, .
Allowable Subject Matter
Claims 6, 8, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note, it is taken that claim 15 reads “the degree of admixing” and not “the ratio” – see objection above.
The following is a statement of reasons for the indication of allowable subject matter:  claims 6 and 15 recite a formula/equation that applies the degree of admixing that differs with the formula of Martin in that in Martin, the value 1 would denote solely spatial denoising and the value 0 would denote solely temporal denoising which is opposite to the claimed invention. There being insufficient motivation to modify Martin, claim 6 and 15 are allowable. Claim 8 and 17 are likewise allowable for the same reason(s) noted above, because they include all limitations of claim 6 and 15 respectively. 
Response to Arguments
Applicant's arguments filed 04/27/2021  have been fully and carefully considered in light of the amendments, but they are not persuasive in  for the following reasons: 
In Applicant comments directed to Martin in paragraph bridging page 7-8, there appears to be agreement with the current Office action analysis and Applicant’s statement that Martin relies on both spatial denoising and temporal denoising based on Applicant’s statement that Martin’s method relies on motion and temporal denoising (steps 3-6) and further acknowledges spatial denoising in steps (1-2). It is asserted (n) is determined, which is a spatial denoised in steps #1-2 and applied in step #6 where it is admixed  (see plus “+” sign in formula) with temporal denoising                     
                        
                            
                                S
                            
                            
                                f
                                i
                                l
                                t
                                e
                                r
                                e
                                d
                            
                            
                                (
                                n
                                -
                                1
                                )
                            
                        
                    
                 based on motion probability α, which is a degree of admixing as discussed in the current Office action and paragraph numbered 15 to follow.
Applicant argument in page 8, first full paragraph is moot because the Office action does not rely on step 5 for this teaching, a measurement of similarity is taught in page 2 at #4, “calculation of minimum of the absolute grayscale value difference… ” which indicates how similar image “n” is to either one of images “n-1”, “n-2” or “n-3”), each of the two images representing a same section of the moved structure, wherein the two images originate from two different time series images of the plurality of time series images (page 1, 5th paragraph images n-1, n-2, n-3 and page 2 at #3);
 Applicant argument in page 8 second full paragraph is unpersuasive because as noted in the current Office action, in page 2 at step #5, a degree of admixing (α) is determined by calculation (e.g. as in Figure 2). The motion probability reads on a degree of admixing because it “… describes a soft transition between noise and motion and is used to control the strength of the temporal filtering” see page 1, 3rd paragraph as applied in the next step #6 in  page 2 to add-mix spatial denoising “Sn” and temporal denoising                     
                        
                            
                                S
                            
                            
                                f
                                i
                                l
                                t
                                e
                                r
                                e
                                d
                            
                            
                                (
                                n
                                -
                                1
                                )
                            
                        
                    
                .
In paragraph bridging page 8-9, Applicant argues that since step #6 is the final substantive step of Martin’s method there cannot be an equivalent of setting a ration or calculating an admix, this argument is not persuasive because an admix is calculated at In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        May 8, 2021